Name: Council Decision (EU) 2018/592 of 16 April 2018 appointing members and alternate members of the Advisory Committee on Freedom of Movement for Workers for Luxembourg
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe;  employment
 Date Published: 2018-04-19

 19.4.2018 EN Official Journal of the European Union L 99/12 COUNCIL DECISION (EU) 2018/592 of 16 April 2018 appointing members and alternate members of the Advisory Committee on Freedom of Movement for Workers for Luxembourg THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 492/2011 of the European Parliament and of the Council of 5 April 2011 on freedom of movement for workers within the Union (1), and in particular Articles 23 and 24 thereof, Having regard to the lists of candidates submitted to the Council by the Government of Luxembourg, Whereas: (1) By means of its Decision of 20 September 2016 (2), the Council appointed the members and alternate members of the Advisory Committee on Freedom of Movement for Workers for the period from 25 September 2016 to 24 September 2018. (2) The government of Luxembourg has submitted nominations for several posts to be filled, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed members and alternate members of the Advisory Committee on Freedom of Movement for Workers for the period ending on 24 September 2018: I. GOVERNMENT REPRESENTATIVES Country Members Alternates Luxembourg Mr Tom GOEDERS Mr Laurent PEUSCH Mr Jonathan PEREIRA NEVES II. TRADE UNION REPRESENTATIVES Country Members Alternates Luxembourg Mr Carlos PEREIRA Mr Paul DE ARAUJO Mr Eduardo DIAS III. EMPLOYERS' ASSOCIATIONS REPRESENTATIVES Country Members Alternates Luxembourg Ms Patricia HEMMEN Mr FranÃ §ois ENGELS Ms HÃ ©loise ANTOINE Article 2 The members and alternate members not yet nominated will be appointed by the Council at a later date. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 16 April 2018. For the Council The President R. PORODZANOV (1) Regulation (EU) No 492/2011 of the European Parliament and of the Council of 5 April 2011 on freedom of movement for workers within the Union (OJ L 141, 27.5.2011, p. 1). (2) Council Decision of 20 September 2016 appointing the members and alternate members of the Advisory Committee on Freedom of Movement for Workers (OJ C 348, 23.9.2016, p. 3).